11/02/2021



                                                                                            Case Number: DA 21-0470




                IN THE SUPREME COURT OF THE STATE OF MONTANA
                            Supreme Court No. DA 21-0470


WILLIAM D. PRATT, individually and as
Managing Member of PRATT RANCH, LLC,
a Montana Limited Liability Company and
as Member of the PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited
Liability Company,
                    Plaintiff and Appellee,
v
THOMAS A. PRATT, individually and as
a Member of PRATT RANCH, LLC,
a Montana Limited Liability Company and
as Member of the PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited
Liability Company,
                    Defendant and Appellant.


        ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME
______________________________________________________________________________


        Upon review of Defendant/Appellant’s Unopposed Motion for Extension of Time and

there being no objection, Appellant’s Opening Brief shall be filed on or before December 17,

2021.

        DATED this ___ day of _____________, 2021.




                                            _______________________________
                                            Montana Supreme Court Justice

Cc:     Erika Peterman
        Kristin Omvig

                                                                                Electronically signed by:
                                                                                   Bowen Greenwood
                                                                               Clerk of the Supreme Court
                                                                                    November 2 2021